EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with R. Christine Yang on 2/25/2021. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to communication submitted on 07/16/2019 and subsequent examiner's amendment agreed on 2/25/2021.
Information Disclosure Statement
3.  	The information disclosure statement(s) (IDS) submitted on *** is/are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 1 and 4-10 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	Gonthier et al. (US 20140062422 A1), Kosak et al. (US 4158796 A), Claassen (US 3582738 A), Brown (US 3854079 A) and Steiner et al. (US 20070114963 A1) are the closest prior art disclosed.
	However, regarding Claims 1 and 5, the prior arts disclosed above do not teach or fairly suggest alone or in combination “a resistance adjusting unit configured to adjust a total 

		the resistance adjusting unit comprises N resistance adjusting sub-units; a control end of a first one of the N resistance adjusting sub-units is connected to one end of a first one of the N second resistors, a control end of a (i+1)-th one of the N resistance adjusting sub-units is respectively connected to the other end of an i-th one of the N second resistors and one end of a (i+1)-th one of the N second resistors, a control end of a N-th one of the N resistance adjusting sub-units is respectively connected to the other end of a (N-1)-th one of the N second resistors and one end of a N-th one of the N second resistors, wherein 1≤i≤N, i is a positive integer;
		the resistor unit comprises N third resistors which are connected in series; wherein, an output end of each one of the N resistance adjusting sub-units is connected in parallel with one third resistors, and each one of the N resistance adjusting sub-units is configured to adjust a parallel resistance of a corresponding third resistor according to a corresponding rotation speed detection signal, to adjust a total resistance of the resistor unit”.

Related Prior Arts Made of Record
7.	The following related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art:
US 4985662 A,
US 4608953 A,
US 7936576 B2,
US 20160226386 A1.

New Set of Amended claims (Examiner Amendment)
8.	The Claims have been amended as follow:

		1.	(Currently amended) An apparatus for controlling a rotation speed of a motor, comprising: a rotation speed feedback circuit and a rotation speed control loop; wherein,
		the rotation speed feedback circuit comprises a rotation speed inducing unit configured to induce a current rotation speed of the motor and output a rotation speed detection signal, and a resistance adjusting unit configured to adjust a total resistance of a resistor unit of the rotation speed control loop according to the rotation speed detection signal;
		the rotation speed control loop comprises the resistor unit, a first capacitor, a first controllable switch and a second controllable switch; one end of the first capacitor is connected to one end of the resistor unit and there is a first node between the resistor unit and the capacitor; the first node is connected to a first end of the first controllable switch, and a second end of the first controllable switch is connected to a control end of the second controllable switch; wherein,
		when the motor is powered on, a power supply charges the first capacitor through the motor and the resistor unit; the first controllable switch and the second controllable switch are turned on or off at a charging voltage of the first capacitor to adjust the rotation speed of the motor,
wherein the rotation speed inducing unit comprises: 
		a first inductance coil, configured to induce the current rotation speed of the motor and output a first Alternating Current (AC) voltage signal;
		a first rectifier unit, an input end of which is connected to the first inductance coil, configured to convert the first AC voltage signal into a first Direct Current (DC) voltage signal; and
		a voltage dividing unit, configured to perform a voltage division processing on the first DC voltage signal to obtain the rotation speed detection signal; the voltage dividing unit being connected to an output end of the first rectifier unit
		wherein the first rectifier unit comprises:
		a first diode, an anode of the first diode being connected to one end of the first inductance coil;
		a second capacitor, one end of the second capacitor being connected to a cathode of the first diode, the other end of the second capacitor being connected to the other end of the first inductance coil; and
		a second diode, a cathode of the second diode being connected to one end of the first inductance coil through a first resistor, and an anode of the second diode being connected to the other end of the first inductance coil.

		2-3.	(Canceled) 

1, wherein the first rectifier unit further comprises:
		an adjustable resistor, one end of the adjustable resistor being connected to the cathode of the first diode, and the other end of the adjustable resistor being connected to one end of the second capacitor.

		5.	(Currently amended) An apparatus for controlling a rotation speed of a motor, comprising: 
		a rotation speed feedback circuit and a rotation speed control loop; 
	wherein,
		the rotation speed feedback circuit comprises a rotation speed inducing unit configured to induce a current rotation speed of the motor and output a rotation speed detection signal, and a resistance adjusting unit configured to adjust a total resistance of a resistor unit of the rotation speed control loop according to the rotation speed detection signal;
		the rotation speed control loop comprises the resistor unit, a first capacitor, a first controllable switch and a second controllable switch; one end of the first capacitor is connected to one end of the resistor unit and there is a first node between the resistor unit and the capacitor; the first node is connected to a first end of the first controllable switch, and a second end of the first controllable switch is connected to a control end of the second controllable switch; wherein,
		when the motor is powered on, a power supply charges the first capacitor through the motor and the resistor unit; the first controllable switch and the second controllable switch are turned on or off at a charging voltage of the first capacitor to adjust the rotation speed of the motor,
		wherein the rotation speed inducing unit comprises: 
		a first inductance coil, configured to induce the current rotation speed of the motor and output a first Alternating Current (AC) voltage signal;
		a first rectifier unit, an input end of which is connected to the first inductance coil, configured to convert the first AC voltage signal into a first Direct Current (DC) voltage signal; and
		a voltage dividing unit, configured to perform a voltage division processing on the first DC voltage signal to obtain the rotation speed detection signal; 
		the voltage dividing unit being connected to an output end of the first rectifier unit, and
		
		the voltage dividing unit comprises N second resistors; the N second resistors are connected in series between both output ends of the first rectifier unit; each of the N second resistors corresponds to one rotation speed detection signal; wherein N is a positive integer;
		the resistance adjusting unit comprises N resistance adjusting sub-units; a control end of a first one of the N resistance adjusting sub-units is connected to one end of a first one of the N second resistors, a control end of a (i+1)-th one of the N resistance adjusting sub-units is respectively connected to the other end of an i-th one of the N second resistors and one end of a (i+1)-th one of the N second resistors, a control end of a N-th one of the N resistance adjusting sub-units is respectively connected to the other end of a (N-1)-th one of the N second 
		the resistor unit comprises N third resistors which are connected in series; wherein, an output end of each one of the N resistance adjusting sub-units is connected in parallel with one third resistors, and each one of the N resistance adjusting sub-units is configured to adjust a parallel resistance of a corresponding third resistor according to a corresponding rotation speed detection signal, to adjust a total resistance of the resistor unit.

		6.	(Original) The apparatus according to claim 5, wherein each of the N resistance adjusting sub-units comprises:
		a third controllable switch, a first end of the third controllable switch being connected to a trigger power supply, a second end of the third controllable switch being connected to one end of a corresponding third resistor, a third end of the third controllable switch being connected to the other end of the corresponding third resistor; and
		a fourth controllable switch, a first end of the fourth controllable switch being connected to a fourth end of the third controllable switch, a second end of the fourth controllable switch being connected to the other end of the first inductance coil, a control end of the fourth controllable switch being connected to a control end of the resistance adjusting sub-unit.

		7.	(Original) The apparatus according to claim 6, further comprising: a power supply circuit; wherein, the power supply circuit comprises:

		a second rectifier unit, an input end of which is connected to the second inductance coil, configured to convert the second AC voltage signal into a second DC voltage signal and output through an output end of the second rectifier unit to provide the trigger power supply.

		8.	(Original) The apparatus according to claim 7, wherein the second rectifier unit comprises:
		a third diode, an anode of the third diode being connected to one end of the second inductance coil;
		a third capacitor, one end of the third capacitor being connected to a cathode of the third diode, and the other end of the third capacitor being connected to the other end of the second inductance coil; and
		a fourth diode, a cathode of the fourth diode being connected to one end of the second inductance coil through a fourth resistor, and an anode of the fourth diode being connected to the other end of the second inductance coil.

		9.	(Previously Presented) A motor, comprising the apparatus for controlling a rotation speed of a motor according to claim 1.

		10.	(Original) A food processing equipment, comprising the motor according to claim 9.
Conclusion
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837